Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is considered to be Davis et al. (US 2014/0034497).
Davis et al. (US 2014/0034497) teaches a chip comprising an array of independently addressable nanopore sensor wherein an individual nanopore sensor can include a nanopore in a membrane that is adjacent to a sensing electrode (abstract). Davis at Fig. 40 teaches a nanopore cell comprising a conductive layer, a working electrode disposed above the conductive layer and insulating walls disposed above the working electrode wherein the insulating walls and the working electrode form a well into which an electrolyte may be contained, wherein the working electrode forms a base of the well and wherein the insulating walls form surrounding walls of the well, and wherein the surrounding walls extending from the base of the well, wherein a portion of the insulating walls covers a portion of the working electrode, and wherein the well has an opening above an uncovered portion of the working electrode (Figs. 28-40, and paras. [0269]). Fig. 40 of Davis shows a silane layer coated on the silicon dioxide (para. [0269]). Therefore the teachings of Davis ‘497 fail to teach insulating walls wherein the surrounding walls extend from the base of the well, wherein a portion of the insulating walls covers a portion of the TiN working electrode, and wherein the well has an opening above an uncovered portion of the TiN working electrode, and wherein a base surface area of the TiN working electrode is greater than a base surface area of the opening above the uncovered portion of the TiN working electrode in combination with the limitation wherein the insulating walls are made of a single layer of solid dielectric material. Davis ‘497 also fails to teach wherein the TiN working electrode comprises a spongy and porous TiN working electrode that is deposited by a deposition technique with conditions tuned to deposit TiN columnar structures or columns of TiN crystals above the conductive layer. Davis teaches wherein the conducting layer is aluminum and the substrate has a protective layer of titanium nitride and wherein the working electrode is silver which forms the base of the well. (para. [0293], [0271], Fig. 40).
The claims are therefore considered to be patentably distinguished from the prior art of record.
Examiner notes Hovis et al. (US 2016/0216233A1) has a common assignee is excepted from being applied as prior art under 102(a)(2) by the 102(b)(2)(C) exception.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795